Citation Nr: 0125043	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$5,956.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This appeal arises from an August 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the No. 
Little Rock, Arkansas RO, which denied the veteran's request 
for waiver of recovery of an overpayment of nonservice-
connected pension benefits in the amount of $6,454.  In April 
2001, the Committee granted a partial waiver, reducing the 
amount of remaining overpayment at issue to $5,956.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded nonservice-connected pension 
benefits effective from March 1996 on the basis that his 
countable family income did not exceed the maximum annual 
limit.  He was advised of the award, that such was based on 
consideration of income from all sources, and that any 
changes in income must be promptly reported to VA.

3.  In an award letter dated in March 1997, the RO again 
notified the veteran that his pension benefits were based on 
countable annual income and that it was his duty to promptly 
inform VA of any income changes.

4.  In 1999 the RO learned that the veteran and his wife had 
received earned income since 1997 that raised his countable 
family income above the maximum annual limit for pension 
eligibility.


5.  In April 2000, the RO retroactively terminated the 
veteran's pension benefits from February 1, 1997, creating an 
overpayment of $6,454.  In April 2001, Committee granted a 
partial waiver of the overpayment for the period from 
February 1, 1997 to April 1, 1997, thereby reducing the 
amount of the overpayment at issue to $5,956.

6.  The veteran failed to report the income earned by him and 
his wife in 1997, 1998, 1999 and 2000 to the RO.

7.  The evidence shows that the veteran intended to seek an 
unfair advantage with knowledge of the likely consequences.


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits in 
the amount of $5,956 resulted from bad faith shown by the 
veteran and waiver is precluded.  38 U.S.C.A. §§ 5107, 
5302(c) (West 1991 & Supp. 2001); 38 C.F.R. § 1.965(b)(2) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

The veteran seeks a waiver of recovery of an overpayment of 
nonservice-connected pension benefits.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the October 2000 statement of the case and the May 2001 
supplemental statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing the claim and the reasons for the 
denial.  Moreover, the veteran has been afforded the 
opportunity to offer testimony in support of his claim.  
Furthermore, he has not identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, adjudication of the 
above-referenced issue, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claim is ready to be considered on the 
merits.

Analysis

The record reflects that the veteran submitted a claim for VA 
pension benefits in February 1996.  At that time he 
specifically reported that neither he nor his spouse were 
employed.  He further reported that the only income they were 
receiving was Social Security Administration (SSA) benefits.


The RO awarded the veteran nonservice-connected pension 
benefits, effective from March 1996, on the basis that his 
countable annual income did not exceed the maximum annual 
limit.  He was informed that the rate of pension depended on 
the countable annual income of both he and his spouse.  Along 
with the May 1996 award letter, the veteran was furnished a 
copy of VA Form 21-8768, which informed him that, 
essentially, pension is an income-based program, and that he 
was obligated to report changes in income immediately to VA.

In March 1997, the veteran was again mailed a copy of VA Form 
21-8768 and advised that all income from all sources, 
including annual wages, monthly SSA, retirement and annual 
interest income, must be reported for both he and his spouse.

In 1999, the RO received information indicating that the 
veteran and his spouse had been receiving earned income since 
1997, which raised the veteran's countable annual income 
above the maximum annual limit for entitlement to nonservice-
connected pension benefits.

By letter dated in April 2000, the RO notified the veteran 
that his pension benefits were terminated, effective February 
1, 1997, on the basis that his countable income was actually 
more than what the RO was originally lead to believe.  He was 
notified later that same month that this retroactive 
termination created an overpayment in the amount of $6,454.

In May 2000, the veteran requested a waiver of recovery of 
the indebtedness charged.  He stated, "In no way was I trying 
to do wrong.  I needed the money so bad went [sic] just let 
it go. . . . I will say it was bad judement [sic] on my 
part."  The Board notes that the veteran has not contested 
the amount of the overpayment, but rather has acknowledged 
his debt to VA and expressed remorse about incurring the 
overpayment.  In support of his request for a waiver, the 
veteran forwarded a financial status report.  The report 
notes that both the veteran and his spouse have been employed 
since 1997.

In an August 2000 decision, the Committee denied the 
veteran's request for waiver of recovery of the overpayment 
of $6,454 for the period from February 1, 1997, to April 1, 
2000.  The Committee found that recovery of the overpayment 
for the period from February 1, 1997 to April 1, 1997, would 
not be against equity and good conscience but found the 
overpayment for the period from April 1, 1997 to April 1, 
2000, resulted from bad faith shown by the veteran.

In an April 2001 decision, the Committee granted a waiver of 
the overpayment for the period from February 1, 1997 to April 
1, 1997, in the amount of $498, thereby reducing the amount 
of the overpayment at issue to $5,956.  Thereafter, the 
veteran continued his appeal with respect to the unwaived 
portion of the overpayment.

On review of the record the Board notes that the record 
reveals no indication of disagreement by the veteran in 
regard to the creation of the overpayment.  Furthermore, in 
various statements received by the RO in 2000, the veteran 
acknowledged that he owed the debt that was caused by the 
previously unreported income.  In view of the foregoing, the 
Board concludes that the veteran in this case does not 
contest the amount of overpayment at issue.  Accordingly, 
this decision will not address the question of the proper 
creation of the overpayment, but will proceed to appellate 
review of the issue of entitlement to a waiver of recovery of 
the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  In ascertaining whether bad 
faith was involved, it is helpful to turn to the VA manual 
and regulations for guidance to the RO's committee on 
waivers, which sets out that the term bad faith:

...generally describes unfair or deceptive 
dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.  

38 C.F.R. § 1.965(b)(2) (2001); VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).  

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the veteran 
intended to seek an "unfair advantage " with regard to 
receipt of earned income beginning in April 1997.  There was 
an obvious underreporting of income that caused the 
overpayment, and the weight of the evidence establishes that 
the underreporting of income was done with willful intent 
knowing that he was improperly receiving benefits.  

The record shows that the veteran failed to report income 
earned by he and his wife beginning in 1997.  This was not a 
matter of simply forgetting to report changes in income.  The 
veteran later indicated that he so badly needed the money 
from his pension benefits that he did not report all his 
income to VA.  Moreover, the Board notes that he was reminded 
by the RO of the duty to report income changes in May 1996 
and March 1997.  Thus, he undoubtedly was aware of the 
importance of reporting all income.  Nonetheless, the record 
shows that the veteran did not acknowledge his earned income 
until 2000, after it was indicated that the RO had already 
been informed of the income.  There is no evidence, 
independent of the veteran's own assertion that no "bad 
faith" or "misrepresentation" was intended, that his failure 
to report income received by he and/or his spouse was 
undertaken without intent to seek a monetary advantage or 
without knowledge of the likely consequences.  Clearly, such 
resulted in a loss to the government.  Rather, the evidence 
shows a strong indication that the veteran's failure to 
report income prior to 2000 was not inadvertent, and that due 
to his monetary circumstances the veteran intended to seek an 
unfair advantage with knowledge of the likely circumstances.  


Under the circumstances, the Board finds that the 
preponderance of the evidence of record supports a finding of 
bad faith on the part of the veteran in the creation of the 
overpayment in the amount of $5,956.  A finding of bad faith 
precludes waiver of recovery of the overpayment.  38 U.S.C.A. 
§ 5302(c).  As such, the veteran's appeal is denied.


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $5,956 is denied.



		
	J. M. Daley 
	Acting Member, Board of Veterans' Appeals

 

